United States Court of Appeals
                                                                        Fifth Circuit
                                                                      F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                          March 23, 2005

                                                                   Charles R. Fulbruge III
                                                                           Clerk
                               No. 04-60078
                             Summary Calendar



                            ZIAUR RAHMAN OMAR,

                                  Petitioner,
                                     versus


            ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                  Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A79 509 049
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Ziaur Rahman Omar, a native and citizen of Afghanistan,

petitions   this    court   for   review   of   the   Board   of   Immigration

Appeals’ (BIA) decision denying his application for asylum and

withholding of deportation.         In rejecting Omar’s appeal, the BIA

adopted the Immigration Judge’s (IJ) findings that Omar lacked

credibility.       We hold that the IJ’s credibility findings were

reasonable and supported by substantial evidence. See Chun v. INS,




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-60078
                               -2-

40 F.3d 76, 79 (5th Cir. 1994).     Accordingly, Omar’s pro se

petition for review is DENIED.